            Case 1:19-cv-01981-RDM Document 19 Filed 05/29/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 LAWYERS’ COMMITTEE FOR CIVIL                     )
 RIGHTS UNDER LAW,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )        Civil Action No. 19-1981 (RDM)
                                                  )
 CONSUMER FINANCIAL PROTECTION                    )
 BUREAU,                                          )
                                                  )
                 Defendant.                       )
                                                  )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s March 30, 2020 Minute Order, the Parties respectfully provide the

Court with the following status report:

       1.       On July 2, 2019, Plaintiff Lawyers’ Committee for Civil Rights Under Law filed

its Complaint pursuant to the Freedom of Information Act. ECF No. 1. Defendant Consumer

Financial Protection Bureau answered on August 26, 2019. ECF No. 9.

       2.       This action concerns four FOIA requests that Plaintiff submitted to the Bureau

seeking records relating to the Bureau’s Office of Fair Lending (Request No. 2018-538), the

Bureau’s communications with and research relating to payday lending (Request Nos. 2018-547

and 2019-0023), and the Bureau’s Consumer Advisory Board (Request No. 2018-600).

       3.       The Bureau completed its searches for all four requests on September 30, 2019.

       4.       The Bureau completed its review and processing of documents responsive to

Request No. 2018-547 on October 16, 2019.

       5.       Pursuant to the Court’s November 4, 2019, Minute Order, the Bureau began

reviewing and processing documents potentially responsive to Requests No. 2018-538 and 2018-
            Case 1:19-cv-01981-RDM Document 19 Filed 05/29/20 Page 2 of 3




600 and making rolling productions in response to these requests on the 22nd of each month or, if

the government is closed on that day, on the next business day. Also pursuant to the Court’s Order,

the Bureau has processed documents for these requests at a rate of 600 pages per month.

       6.       By Minute Order issued March 30, 2020, the Court directed the Parties to file this

Joint Status Report by May 29, 2020.

       7.       The Parties report that the Bureau completed its review and processing of

documents responsive to Request No. 2018-538 on January 22, 2020. The Parties further report

that the Bureau continues its processing of Request No. 2018-600 and the Bureau made its most

recent production of documents responsive to this request to Plaintiff on May 22, 2020.

       8.       With respect to Request No. 2019-0023, the Parties continue to confer about ways

in which this search may be further narrowed but require additional time in order to reach

agreement and to implement the revised search parameters.

       9.       The Parties jointly propose to provide a status report for the Court on or before June

30, 2020.




                                                 -2-
        Case 1:19-cv-01981-RDM Document 19 Filed 05/29/20 Page 3 of 3




Dated: May 29, 2020                Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN, DC Bar No. 924092
                                   Chief, Civil Division

                             By:   /s/ Robert A. Caplen
                                   Robert A. Caplen, DC Bar No. 501480
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, DC 20530
                                   (202) 252-2523
                                   robert.caplen@usdoj.gov

                                   Counsel for Defendant


                             By:   /s/ John E. McCarthy Jr.
                                   John E. McCarthy Jr. (Bar No. 430035)
                                   CROWELL & MORING LLP
                                   1001 Pennsylvania Ave NW
                                   Washington, DC 20004
                                   (t) (202) 624-2500
                                   (f) (202) 628-5116
                                   JMcCarthy@Crowell.com
                                   LGorton@Crowell.com

                                   Dariely Rodriguez (D.C. Bar application pending)
                                   David Brody (Bar No. 1021476)
                                   LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                   UNDER LAW
                                   1500 K St. NW, Suite 900
                                   Washington, DC 20005
                                   (202) 662-8300
                                   www.lawyerscommittee.org
                                   drodriguez@lawyerscommittee.org
                                   dbrody@lawyerscommittee.org

                                   Counsel for Plaintiff




                                     -3-
